By the Court, Crockett, J.:
1. The defendant’s notice of his intention to move for. a new trial was not served or filed within the time required by law, and the motion was properly denied on this ground.
2. The appeal from the judgment was not taken within sixty days after the judgment was rendered; and, under section nine hundred and thirty-nine of the Code of Civil Procedure, we cannot on this appeal review the decision on the ground that it is not supported by the evidence.
3. The plaintiffs and defendant were clearly partners in the venture to which the contract between them related; and the partnership accounts, though kept in the books of the plaintiffs, were not intermingled with other accounts, but were separately stated; and the evidence shows that the defendant not only had access to the books when he desired, but knew that the partnership accounts were so kept, and made no objection on the ground that they were not kept in separate books. Under these circumstances the books were properly admitted in evidence.
The other points made by counsel for the appellant are without force, and need not be specially noticed. The appeal is without merit.
Order and judgment affirmed, with ten per cent, damages. Remittitur forthwith.
Mr.. Justice Rhodes did not express an opinion.